STATE OF LOUISIANA,
v.
KENNETH RAY BILBO, II
No. 10 00518-KA.
Court of Appeals of Louisiana, Third Circuit.
February 16, 2011.
James Edward Beal, LA. Appellate Project, P. O. Box 307, Jonesboro LA 71251-0307.
Kenneth Ray Bilbo, II, Eagle #2 Camp D DOC No. 355823, Louisiana State Prison, Angola, LA 70616.
John Foster DeRosier, Counsel for the Appellee.
Carla Sue Sigler, Counsel for the Appellee.
Before Judges: Sylvia R. Cooks, Oswald A. Decuir, Elizabeth A. Pickett.

NOT DESIGNATED FOR PUBLICATION
As counsel of record in the captioned case, you are hereby notified that the application for rehearing filed by Kenneth Ray Bilbo, II has this day been DENIED.